Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	The following final office action is in response to the reply filed April 26, 2022.

Drawings
	The drawing correction filed May 5, 2020 has been approved.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “distal end portion of the first cantilevered seal end is the closest portion of the first seal to the first corner of the first moveable wall panel” as set forth in claims 1, 8 and 14.

Claim Objections
Claims 1-3, 5-9, 11-15 and 33 are objected to because the applicant has not used a consistent spelling of moveable.  For example, see line 3 of claim 1 wherein the applicant spells the word as “movable” and “moveable”.  Also see “moveable” on line 25 of claim 1, “movable” on line 28 of claim 1, “moveable” on line 36 of claim 1, “movable” on line 39 of claim 1, “movable” on line 10 of claim 8 and “moveable” on line 11 of claim 8.  It is requested that the applicant use one spelling of the word throughout the claims to avoid confusion.  Claim 8 is objected to because the word “front” on line 45 of claim 8 should not be used.  Claim 15 is objected to because “the elements includes” on lines 1-2 of claim 15 is grammatically incorrect.  Claim 16 is objected to because “the mid-plane of the first movable wall panel . . . movable wall panel” on lines 5-6 of claim 15 is redundant.  See lines 8-9 of claim 14 which recite the same limitations as lines 5-6 of claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11-15 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant has amended the claims to recite that the.  This limitation, however, is not supported by the original disclosure.  First, the original specification fails to set forth that distal end portion of the first cantilevered seal end is the closest portion of the first seal to the first corner of the first moveable wall panel.  Second, the applicant’s drawings cannot be relied upon to support said limitation because the applicant has failed to set forth that the drawings are to scale.  Since “it is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue”, Hockerson-Halberstadt, Inc. v. Avia Group International, Inc., 222 F.3d 951, 956 (Fed. Cir. 2000), the applicant cannot rely on the drawings to show particular distances because the applicant has failed to set forth that the drawings are to scale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-15 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “a first configuration” on line 44 of claim 1 render the claims indefinite because it is unclear what element(s) of the invention have the first configuration to which the applicant is referring.
Recitations such as “a second configuration” on line 46 of claim 1 render the claims indefinite because it is unclear what element(s) of the invention have the second configuration to which the applicant is referring.
	Recitations such as “and the distal portion of the first cantilevered seal end being in contact with the second seal of the second moveable wall panel” on lines 41-42 of claim 8 render the claims indefinite because it is unclear when the distal portion of the first cantilevered seal end contacts the second seal of the second moveable wall panel.  It appears that the distal portion of the first cantilevered seal end contacts the second seal of the second moveable wall panel when the panel faces of the first and second wall panels.  However, claim 8 fails to set forth said condition.
	Recitations such as “a first configuration” on line 48 of claim 8 render the claims indefinite because it is unclear what element(s) of the invention have the first configuration to which the applicant is referring.
Recitations such as “a second configuration” on line 50 of claim 8 render the claims indefinite because it is unclear what element(s) of the invention have the second configuration to which the applicant is referring.
	Recitations such as “a first side of the mid-plane” on line 5 of claim 13 render the claims indefinite because it is unclear if the applicant is referring to the first side of the mid-plane set forth above or is attempting to set forth another first side of the mid-plane in addition to the one set forth above.
	Recitations such as “a first configuration” on line 25 of claim 14 render the claims indefinite because it is unclear what element(s) of the invention have the first configuration to which the applicant is referring.
	Recitations such as “a distal portion” on line 25 of claim 14 render the claims indefinite because it is unclear if the applicant is referring to the distal portion set forth on line 24 of claim 14 or is attempting to set forth another distal portion in addition to the one set forth above.
	Recitations such as “a second seal” on line 26 of claim 14 render the claims indefinite because it is unclear whether or not the second seal is part of the elements set forth on line 20 of claim 14.
Recitations such as “a second configuration” on line 27 of claim 14 render the claims indefinite because it is unclear what element(s) of the invention have the second configuration to which the applicant is referring.
	Recitations such as “the first cantilevered seal end” on line 27 of claim 14 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the first cantilevered seal end” on line 29 of claim 14 render the claims indefinite because they lack antecedent basis.
	Recitations such as “a second seal” on line 2 of claim 33 render the claims indefinite because it is unclear if the applicant is referring to the second seal set forth above or is attempting to set forth a second seal in addition to the one set forth above.



Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered and are found to be persuasive with respect to the prior art of record.  However, the claims cannot be allowed due to the fact that the applicant has failed to demonstrate that the applicant had possession of the claimed invention at the time of filing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634